PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/933,147
Filing Date: 20 Jul 2020
Appellant(s): Lev Volftsun, Paras Goda



__________________
John D. Gugliotta
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3 May 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 January 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	The Appellant argues on pages 22-24 that the Volftsun reference (U.S. Pat. 2016/0257549) (App. No. 14/686820) used in the rejections should be excluded as prior art since it was claimed in the related continuity of the instant application, which is a continuation-in-part (CIP) in a chain of CIP applications.
	As explained in the Final Office Action, the Volftsun reference fails to provide adequate support for the features listed in claim 1, from which all the claims depend from.  Specifically, the following claim limitations are not disclosed, either implicitly or explicitly, in any of the related applications in the chain: “door”, “counter top”, “temperature controlled”, “portal”, “rechargeable battery”.
	Furthermore, per MPEP 211:
There are several procedural requirements for a later-filed application to claim the benefit of the filing date of a prior-filed application under 35 U.S.C. 120, 121, 365(c), or 386(c)  or, provided the later-filed application is not a design application (see 35 U.S.C. 172 ), under 35 U.S.C. 119(e). These requirements are briefly summarized below, followed by a cross-reference to the MPEP section where the requirement is discussed in greater detail. 
(A) The prior-filed application must be entitled to a filing date and meet additional requirements as discussed in MPEP § 211.01. 
(B) The later-filed application must name the inventor or at least one joint inventor named in the prior-filed application for a benefit claim under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c)  (see MPEP § 211.01). 
(C) For a benefit claim under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c), the later-filed application must contain a reference to the prior-filed application (see MPEP § 211.02). 
(D) The reference to the prior-filed application must be submitted within the time periods set forth in 37 CFR 1.78. See MPEP § 211.03. However, the Office will accept an unintentionally delayed benefit claim in certain circumstances. See MPEP § 211.04. 
(E) In order to be entitled to the benefit of the prior-filed application, the earlier application must disclose the claimed invention of the later-filed application in the manner provided by 35 U.S.C. 112(a) except for the best mode requirement. See MPEP § 211.05. 
(F) If a nonprovisional application, other than a nonprovisional international design application, filed on or after March 16, 2013, claims the benefit of the filing date of a provisional or nonprovisional application filed prior to March 16, 2013, and also contains, or contained at any time, a claim to a claimed invention that has an effective filing date on or after March 16, 2013, the applicant must provide a statement to that effect within a specified time period. See 37 CFR 1.78(a)(6)  and (d)(6)  and MPEP § 210, subsection III. If the claims in the later-filed application are not entitled to the benefit of an earlier filing date, the examiner should:
(1) Notify applicant that the claims in the later-filed application are not entitled to the benefit of an earlier filing date because one or more conditions for receiving the benefit of an earlier filing date have not been satisfied (the examiner may use form paragraph 2.09 and other appropriate form paragraphs provided in the following subsections); and
(2) Conduct a prior art search based on the actual filing date of the application instead of the earlier filing date. The examiner may use an intervening reference in a rejection until applicant corrects the benefit claim or shows that the conditions for entitlement to the benefit of the prior application have been met.

	The Appellant argues on page 24 of the Brief that none of the references used in the 35 U.S.C. § 103 rejection of claim 2 teach a “metering mechanism”; however, claim 2 does not recite a “metering mechanism”.  Claim 2 recites “wherein said first touchless tap is pneumatically controlled using a same pneumatic pressure source that is provided to supply a beverage urging force to the first bulk beverage keg.”  
	In the rejection of claim 1; however, prior art Patriquin discloses a metering mechanism connected to a touchless tap, controlling the dispensing of a beverage supplied under pressure from within a bulk beverage container (keg).  Patriquin does not disclose that the metering mechanism operates solely on pressure from the first bulk beverage keg container.
	Volftsun discloses a similar beverage dispensing system with a metering mechanism operating solely on pressure from a bulk beverage container and it would have been obvious substitute Patriquin’s metering mechanism with Volftsun’s metering mechanism, using it with Patriquin’s touchless tap with the expected results that the substituted metering mechanism would control and meter the dispensing of the beverage.
	The Appellant argues on page 25 of the Brief that the “touchless tap components” of claims 2 and 3 are not taught at all in the Volftsun reference, but on another issued patent in the chain of priority.  The limitations of claims 2 and 3 are disclosed and rejected by Patriquin (U.S. Pat. 4,736,873) which is not in the chain of priority.
	The Appellant argues on page 26 of the Brief that there “is no suggestion as to the desirability of any modification of the references to describe the present invention.  There is nothing in the Volftsun reference that would indicate any battery powered, portable operation.”
	However, primary reference Nelson (U.S. Pat. 5,915,602) discloses a “portable bar” with a battery (62) to power the electrical equipment contained within the bar.  (col. 5, 56-64)
	The Appellant also argues on pages 26-28 that “there is nothing in the Nelson, Aguirre or Patriquin references that would indicate the inclusion of the Volftsun metering system and touchless tap into their portable beverage carts.”  
	Firstly, primary Nelson is modified by Patriquin’s teaching of an automated metered beverage dispensing system with a touchless tap (10) motivated by the dispensing of an accurate and measured amount of beverage is dispensed by a single actuation of a user interface.  (col. 3, lines 56-66)
	Secondly, Volftsun was used to substitute an automated metered beverage dispensing system with another automated metered beverage dispensing system, with the expected results that the substituted metering mechanism would control and meter the dispensing of the beverage.  (MPEP 2143 I. B.)
	The Appellant argues on page 28 of the Brief in regards to the rejection of claim 4 over Nelson, Aguirre, Patriquin and Volftsun, further in view of Kross that the combination “fails to teach a portable beverage metering and touchless tap in a portable battery powered manner.” 
	Prior art Kross (U.S. Pat. 3,940,019) teaches the benefit of using separate first and second compartments to create secured zones to prevent unwanted access to either compartment.
	As explained in the Final Action, Nelson teaches a portable beverage bar, Patriquin teaches an automated beverage dispensing system for metered dispensing from a pressurized keg through a touchless tap and Voltfsun teaches a metered dispensing system which operates on pressure from the first bulk keg.
The Appellant argues on page 28 of the Brief in regards to the rejection of claim 6 over Nelson, Aguirre, Patriquin, Volftsun and Kross, further in view of Johnson, that the conclusion of obviousness is based upon improper hindsight reasoning.
Primary reference Nelson discloses a portable beverage bar with refrigerated compartments but does not specify a temperature controller.  Johnson discloses a refrigerated compartment that contains beer with a control panel in communication with a refrigeration device and teaches that the user may input a desired temperature into the control panel “for the controlled and selective actuation of the refrigeration system.” (Johnson: ¶ [0037])
The Appellant argues on page 28 of the Brief in regards to the rejection of claims 8-10 over Nelson, Aguirre, Patriquin and Volftsun, further in view of Libby, that the conclusion of obviousness is based upon improper hindsight reasoning.
The combination is silent in regards that the dispensing is recorded, monitored, documented or reported to a remote display system.  Libby discloses a beverage dispensing system control system which monitors the dispensing of beer, records and reports the monitoring to a remote display and teaches that monitoring, recording and reporting reduces the risk of non-compliance, losses, wastage and theft.  (Libby: ¶ [0005])
The Appellant argues on pages 28-29 of the Brief in regards to the rejection of claims 12-13 over Nelson, Aguirre, Patriquin, Volftsun, Kross and Johnson, further in view of Libby, that the conclusion of obviousness is based upon improper hindsight reasoning.
As explained above Libby discloses a beverage dispensing system control system which monitors the dispensing of beer, records and reports the monitoring to a remote display and teaches that monitoring, recording and reporting reduces the risk of non-compliance, losses, wastage and theft.  (Libby: ¶ [0005])

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL J. MELARAGNO/Examiner, Art Unit 3754                                                                                                                                                                                                        
Conferees:
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753    

 /PAUL R DURAND/ Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                       07/25/2022

                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.